



COURT OF APPEAL FOR ONTARIO

CITATION: Dasham Carriers
    Inc. v. Gerlach, 2013 ONCA 707

DATE: 20131119

DOCKET: C56868 & M42906

Feldman, MacPherson and Epstein JJ.A.

BETWEEN

Dasham Carriers Inc.

Applicant (Respondent)

and

David Gerlach

Respondent (Appellant)

Sukhjinder Bhangu, for the appellant

Ajay Duggal and Harinder Dhaliwal, for the respondent

Heard: October 1, 2013

On appeal from the judgment of Justice David Price of the
    Superior Court of Justice, dated August 21, 2012, with reasons reported at 2012
    ONSC 4797.

Epstein J.A.:

INTRODUCTION

[1]

The
    appellant landlord, David Gerlach, appeals from a judgment ordering him to pay
    the respondent tenant, Dasham Carriers Inc., damages in the amount of $130,600.
    These damages flow from Mr. Gerlachs improper termination of Dashams lease of
    commercial property (the leased premises).

[2]

On
    appeal, the appellant does not contest the finding that he wrongly terminated
    the lease.  The appeal is restricted to the quantum of damages.

[3]

For
    the reasons that follow, I would allow the appeal to correct an error the
    application judge made in computing the respondents damages.  In my view, this
    is a mere error in calculation as opposed to an error of law.

[4]

Before
    this court, the appellant also sought a review of the order of Cronk J.A.,
    dated September 17, 2013, in which she struck his affidavit, dated May 7, 2013,
    along with all references to it in his factum. I see no basis to interfere with
    Cronk J.A.s order and would therefore dismiss the motion.

BACKGROUND FACTS

[5]

On
    May 1, 2010, the appellant and respondent entered into a three-year lease. The
    lease required the respondent to pay rent to the appellant of $6,500 per month
    for the first year and $7,000 per month thereafter.

[6]

Pursuant
    to a term of the lease allowing it to do so, the respondent sublet the premises. 
    On October 1, 2010, it entered into a sublease with Jandu Truck Centre for the
    west portion of the leased premises.  The sublease, which ended on April 30,
    2013, required Jandu to pay the respondent monthly rent of $4,000.  In May
    2011, the respondent entered into a sublease with Truck Spa.  It provided for
    the payment of monthly rent of $4,800.  In October 2011, Truck Spa sold its
    business to Best Performance Truck Repairs Inc. Best Performance assumed Truck
    Spa's obligations under its sublease.

[7]

On December
    1, 2011, the respondent entered into a sublease directly with Best Performance
    under which Best Performance would pay the respondent monthly rent of $4,600
    until April 30, 2012 and then $4,800 until the end of the respondents lease on
    April 30, 2013.

[8]

Subsequently,
    the appellant entered into a one-year lease with Jandu for $4,500 per month.
    This lease commenced on May 1, 2012  one year before the respondents lease
    with the appellant and its sublease with Jandu were to expire.

[9]

On
    May 6, 2012, the appellant improperly terminated the respondents lease. At
    that time, the two subtenants were paying aggregate monthly rent to the
    respondent of $8,800. Dasham was therefore receiving $1,800 more from its
    subtenants than it was paying to the appellant.

THE
    APPLICATION JUDGES ANALYSIS OF THE DAMAGES TO WHICH THE RESPONDENT IS ENTITLED

[10]

Citing
Hamilton v.
    Open Window Bakery Ltd.
, 2004 SCC 9, [2004] 1 S.C.R. 303, and
Agribrands
    Purina Canada Inc. v. Kasamekas
,
2011 ONCA 460,
    106 O.R. (3d) 427, supplementary reasons at 2011 ONCA 581, 56 C.C.L.T. (3d)
    206,
the application judge held, correctly in my view, that the
    respondents damages arising out of the appellants wrongful termination of the
    lease is the amount that would restore the respondent to the position it would
    have been in had the lease agreement been performed.

[11]

To understand the
    nature of the application judges error, an error that arose in spite of his
    identifying the appropriate legal principles, it is necessary to set out,
verbatim
,
    the application judges explanation of his approach to the calculation of the
    respondents damages.  This approach is set out at paras. 67-75 of his reasons.

67
In the present case, to be "restored",
    [the respondent] is entitled to the difference between the rent it received
    from the sub-tenants and the rent it paid to [the appellant].

68
[The respondent] was entitled to receive $4,000.00
    per month from its sub-tenant, Jandu, beginning in October 1, 2010, and
    $4,800.00 per month from its sub-tenant, Best Performance, beginning October 1,
    2011.

69
Throughout this period, it was paying $7,000.00
    per month to [the appellant], as its rent increased on April 30, 2011, from
    $6,500.00 per month to $7,000.00 per month.

70
Based on the foregoing, [the appellant] owes [the
    respondent] $8,800.00 per month from May 1, 2012, when [the appellant] received
    rent from both of [the respondents] former sub-tenants for the property in
    respect of which [the respondent] still held a valid lease, to the end of his
    three year term on April 30, 2013, for a total of $105,600.00. In addition, he
    owes [the respondent] $4,800.00 per month for the earlier period from December
    1, 2011, when he entered into his separate lease with Best Performance, to the
    end of April 2012, when he signed his lease with Jandu. He owes [the
    respondent] a total of $24,000.00 for the earlier period ($4,800.00 x 5
    months). Its total lost rent was therefore $130,600.00 ($105,600.00 +
    $24,000.00).

71
From this amount should be deducted $7,000.00
    for any month in which [the respondent] did not pay its rent to [the
    appellant].

72
[The appellant] questions whether he should be
    required to pay the rent received from [the respondents] former sub-tenants
    beyond the initial terms of their sub-leases with [the respondent].The fact is
    that both Jandu and Best Performance continued their leases into the final year
    of [the respondents] lease with [the appellant], paying the same amount of
    rent which they previously had paid to [the respondent]. I therefore find, on a
    balance of probabilities, that both would have renewed their sub-leases with [the
    respondent].

73
In
Hamilton v. Open Bakery Ltd.
, above,
    the Supreme Court affirmed the principle of remoteness, which restricts damages
    to the amount required to put the plaintiff in the position it would have been
    in if the contract had been performed. [The respondents] claim for its loss
    during the period of renewal must be based on at least "probable
    renewal" in order to avoid being too speculative. In
Morgan v. Fry
,
    where the defendant wrongfully caused the plaintiff to be dismissed from his
    employment, damages were allowed on the basis [the judge found on the evidence]
    that the plaintiff would "probably have" retained his employment in
    order to be entitled to lost wages.

74
Jandu and Best Performance would probably have
    renewed their subleases with [the respondent] because they did so with [the
    appellant]. [The respondent] is therefore entitled to damages for the renewal
    period.

75
The appellant holds the rent he receives from
    his tenants ([the respondents] former sub-tenants) in trust for [the
    respondent], and shall pay this amount to [the respondent], less the rent that [the
    respondent] would have been required to pay [the appellant] pursuant to the
    lease that [the appellant] breached.

[12]

To this point the
    application judges analysis was entirely consistent with the law and an
    application of the facts to the law.  The calculation error appears in para.
    89, in which the application judge performed the mathematical calculation of
    the respondents damages:

89
Based on the foregoing, it is ordered that:

1. [The appellant] shall pay [the respondent] its damages in
    the amount of $130,600.00.

2. [The appellant] shall refund [the respondents] security
    deposit in the amount of $14,735.00.

3. [The appellant] shall pay post-judgment interest on the
    sum of $145,335.00 from today's date.

4. If the parties are unable to agree on costs, they may
    make submissions in writing, not to exceed three pages, with a Costs Outline,
    by August 31, 2012.

[13]

The judgment, as
    issued and entered, tracks this calculation.

ISSUES

[14]

There is only one issue of substance in this appeal.  As
    identified above, it is the quantum of damages.

[15]

Neither the appellant nor the respondent disputes the legal principles
    upon which the application judge approached the calculation of the respondents
    damages. They agree that the respondent is entitled to the amount that will
    restore it to the position it would have been in had the appellant not breached
    the lease agreement.  Their disagreement lies in what factors should be considered
    in the calculation of this amount.

ANALYSIS

(a)

Request for a review of the order of Cronk J.A.

[16]

I will first deal with the appellants request for a review of
    the order of Cronk J.A.  In addition to striking out the appellants affidavit
    of May 7, 2013 and all exhibits to which it refers, the order required the appellant
    to deliver a new factum in which all references to the affidavit and exhibits
    were removed. The impugned affidavit post-dates the application judges
    reasons, is unsworn and contains material not in the record before the application
    judge.  The appellants original factum made repeated references to the
    affidavit and exhibits, but the appellant had not moved for an order allowing
    the introduction of fresh evidence. In these circumstances, I see no reason to
    interfere with Cronk J.A.s disposition of the motion and would therefore
    dismiss the appellants motion to review the order.


(b)

The Appeal

[17]

When a party sustains
    a loss by reason of a breach of contract, damages are to be awarded in an
    amount that will place him in the same position as if the contract had been
    performed.  This method of calculating damages, commonly referred to as
    expectation damages, is the standard common law rule.

[18]

There is no special approach to the calculation of damages
    recoverable by a wrongly evicted tenant.  The calculation is governed by the
    rule applicable to all breaches of contract: the tenant is entitled to be placed
    in the same position as if the lease agreement had been performed.  This
    proposition was recognized in
Haack v. Martin
, [1927] S.C.R. 413, a
    case in which the Supreme Court wrestled with the calculation of a farmers
    loss of profit as a result of his being evicted from land he had leased for the
    purpose of operating a farm. Although
Haack

is a dated case,
    its discussion of damages for wrongful eviction remains good law today and
    continues to be cited in Ontario: see
e.g.

Burns v. Sohi
, 2012
    ONSC 2414, 21 R.P.R. (5th) 205, at para. 300; and
Upper Room Alliance Group
    Ltd. v. John Volken Foundation

(2008), 54 B.L.R. (4th) 97 (Ont.
    S.C.), at paras. 139-40, supplementary reasons at [2008] O.J. No. 4899.

[19]

This approach to the calculation of expectation damages in
    wrongful eviction cases, namely, the benefit the tenant expected to receive to
    the end of the lease term less the rent the tenant would have had to pay the
    landlord, was approved by this court in
Procopio v. DAbbondanza
(1975), 8 O.R. (2d) 496 (C.A.), at p. 498. In
Procopio
, the tenant
    entered into a lease under which she was paying below-market rent. The landlord
    subsequently locked her out of the rental unit. The court held that the tenant
    was entitled to damages equivalent to the difference between the current market
    value of the rental premises and the amount she was paying under the favourable
    terms of the lease.

[20]

Accordingly, to
    calculate the amount required to restore the respondent to the position it
    would have been in if the contract had been performed, the respondent is
    entitled to the benefit it would have received over the course of the twelve
    months left to run under the lease  that is, the amount of rent it would have
    received from its two subtenants  less the amount of rent it would have owed the
    appellant for the use of the leased premises during that period.

[21]

The passages set out
    above demonstrate that this is precisely how the application judge intended to
    measure the respondents damages. However, this is not how the application
    judge calculated the respondents damages in para. 89 of his reasons.  He
    overlooked the second part of the equation.  He neglected to subtract the amount
    the respondent would have owed the appellant for rent during the final year of
    the lease. This is an obvious oversight and must be corrected.

[22]

Based on the
    application judges findings of fact, the calculation of the respondents
    damages, in accordance with the correct legal principles and with the
    application judges own analysis, is as follows.

[23]

I start with the
    respondents income over the twelve month period.  The application judge found
    as a fact that both subtenants would have continued to sublet their portions of
    the leased premises until the end of the respondents lease. This finding was
    open to him to make on the evidence and I see no reason to interfere with it.  Accordingly,
    the respondent reasonably expected to receive aggregate rent of $8,800 per
    month from its subtenants for twelve additional months.

[24]

From this must be
    deducted the cost the respondent reasonably expected to pay in order to use the
    leased premises during the final year of the lease for the purposes of earning
    rental income from its subtenants.  The parties agree that ten months rent remains
    owing to the appellant under the terms of the lease.

[25]

The appellant submits,
    for the first time in this court, that the rent during that last year was $7,910,
    not $7,000.  I do not accept this submission.  The additional $910 is HST and
    is not part of the rent.

[26]

Paragraph 75 of the
    reasons appears to have caused some confusion as a result of the application
    judges choice of words, specifically, his statement  that the appellant holds
    the rent he receives from the respondents former subtenants in trust for the
    respondent. However, what follows next, a statement that the appellant shall pay
    this amount to [the respondent],
less the rent that
[
the
    respondent
]
would have been required to pay
[
the appellant
]
pursuant to the lease that
[
the appellant
]
breached

    (emphasis added), makes the application judges reasoning clear.  To the extent
    necessary to restore the respondent to the position it would have been in if
    the lease agreement had been performed, the appellant holds any rent he receives
    during the final year of the respondents lease (plus the rent the respondent would
    have received from Best Performance but for the breach) effectively to the
    credit of the respondent. From this amount, the rent the respondent would have
    had to pay under the lease must be deducted.  The excess belongs to the
    respondent.

[27]

The respondent submits
    that because it was wrongly evicted from the leased premises, the rent it would
    have paid the appellant under the lease should not be deducted from the amount
    of damages to which it is entitled.  It argues that reducing its damage award
    by this amount while simultaneously allowing the appellant the benefit of the
    rent he is receiving from Jandu permits the appellant to double dip and is
    simply unfair.

[28]

I disagree.  First, and
    most importantly, determining the respondents damages in accordance with my above
    calculation puts the respondent in the position it would have been in had the
    lease agreement not been breached.  This position involves two things.  The
    respondent pays the rent due under the lease.  The respondent receives the
    benefit of the rent from its subtenants.

[29]

Second, even if, as a
    result of his use of the premises during the remainder of the lease, the
    appellant realized a profit beyond what he would have received from the
    respondents rent payments, this would not affect the quantum of the
    respondents damages in the light of the fact that his claim is solely for
    damages for breach of contract.  As previously noted, the measure of damages
    for a breach of contract is expectation damages: see
Bank of America Canada
    v. Mutual Trust Co.
, 2002 SCC 43, [2002] 2 S.C.R. 601, at para. 26.  As recognized
    by both the Supreme Court and academic commentators, [n]o general principle
    exists whereby a defendant can be made to account for a profit derived from a
    simple breach of contract: see S.M. Waddams,
The Law of Damages
, 5th
    ed. (Toronto: Thomson Reuters, 2012), at p. 9-9;
Asamera Oil Corp. Ltd. v.
    Sea Oil & General Corp.
, [1979] 1 S.C.R. 633, at pp. 672-73, varied as
    to the amount of interest ordered, [1979] 1 S.C.R. 677.  Therefore, the focus
    in any damages calculation is on the injured partys loss and on the measure of
    compensation required to restore it to the position it would have been in had
    the contract been performed.  Any benefit or detriment to the breaching party
    is simply not relevant to this determination.

[30]

This principle is most
    clearly illustrated by cases involving an efficient breach.  In such cases, the
    defendants profit from the breach is greater than the measure of damages
    required to compensate the plaintiff. Even when there is an efficient breach,
    courts award expectation damage  the amount of the plaintiffs loss.  The
    injured party is not entitled to a higher damage award merely because the
    breaching party has profited from his repudiation of the contract.  To the
    contrary, the Supreme Court has issued a clear directive that an [e]fficient
    breach should not be discouraged by the courts. This lack of disapproval
    emphasizes that a court will usually award money damages for breach of contract
    equal to the value of the bargain to the plaintiff:
Bank of America
,
    at para. 31.  Therefore, even if, as the respondent alleges, the appellant has
    profited from his repudiation of the lease, it does not change the amount of
    damages to which the respondent is entitled.

[31]

Based on the
    application judges approach  an approach that is in accordance with the
    governing legal principles  the amount the appellant is required to pay to put
    the respondent in the position it would have been in had the lease been
    performed is $35,600. I arrive at this number by calculating the total amount
    of rent the respondent would have received from its subtenants, $105,600
    ($8,800 x 12), and subtracting the $70,000 that remained outstanding under the
    lease with Mr. Gerlach ($7,000 x 10).


THE
    APPELLANTS ARGUMENTS CONCERNING THE DAMAGE DEPOSIT AND PROOF OF INCOME

[32]

The appellant submits
    that the application judge erred in ordering him to return the $14,735 security
    deposit. He argues that the full amount of the deposit has been credited for
    unpaid amounts of the first and last months rent owing under the lease. 
    However, the appellant is unable to point to any evidence in the record in
    support of this submission. I would therefore not give effect to this ground of
    appeal.

[33]

For the first time on
    appeal, the appellant also challenges the application judges finding that the
    respondent actually entered into a sublease with, or received any income from, Best
    Performance.  I would reject this argument.  Without any evidence to the
    contrary, the application judge was entitled to accept the sublease as genuine
    and draw the inference that it was in good standing.

[34]

Finally, I should
    comment on the fact that the parties agreed that the application judge
    misapprehended the evidence about the respondents lease with Best Performance and
    also made an arithmetic error  two mistakes that increased, by $25,000, the
    damages he found owing to the respondent. These were fair concessions.  The correction
    I would make to the application judges calculation of damages eliminates the
    effect of these errors.


CONCLUSION

[35]

I appreciate that the
    approach I have taken to resolve the application judges oversight in not
    deducting the $70,000 in rent owed to the appellant in his calculation of damages
    was not argued by counsel for the appellant. Normally, I would not determine an
    appeal on a basis not put forward by counsel as it is counsels responsibility,
    not the courts, to advance a partys position.  However, as I see it, there is
    a factor that allows me to proceed as I have. My analysis tracks that of the
    application judge but for a correction that is necessary in order to bring the
    final calculation in line with his reasons. The application judge, as I have
    said, accurately identified the way in which the respondents damages should be
    calculated and noted, a number of times, that the $7,000 monthly rent the
    respondent owed to the end of the lease must be deducted from the rental income
    it would have received from the subtenants.  The respondent was required to pay
    rent in order to use the leased premises for the purposes of earning rent money
    from the subtenants.  Subtracting the cost of having access to the leased
    premises is an essential part of putting the respondent in the position as
    though the contract had been fulfilled.

[36]

I am of the view that endorsing
    the application judges reasoning to this effect fits precisely within the
    jurisdiction provided in s. 134(1)(a) of the
Courts of Justice Act
, R.S.O. 1990, c. C.43.  This section
gives this court unconditional authority to make any order or decision that
    ought to or could have been made by the court or tribunal appealed from. The
    guiding force, as it invariably is and must be, is the interests of justice.

[37]

In my opinion, in these
    circumstances, it is in the interests of justice to apply the correct law and
    give effect to the application judges analysis.

DISPOSITION

[38]

I would dismiss the motion
    to review the order of Cronk J.A.

[39]

For the above reasons,
    I would allow, in part, the appeal from the judgment of Price J. by varying paragraph
    1 of the judgment to reflect a damage award in the amount of $35,600. Except
    for a necessary adjustment to the post-judgment interest calculation in
    paragraph 3 of the judgment, I would leave the remainder of the judgment unchanged.

[40]

In the circumstances I
    would make no order as to costs.

Released:  November 19, 2013 (KF)

G. Epstein J.A.

I agree.  K. Feldman J.A.

I agree.  J.C. MacPherson
    J.A.


